    Case 1:21-cr-10024-CBK Document 1 Filed 06/17/21 Page 1 of 3 PageID #: 1



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                               NORTHERN DIVISION




  UNITED STATES OF AMERICA,               CR a,\- \ooaH
                      Plaintiff,          REDACTED INDICTMENT


       vs.                                Assault with a Dangerous Weapon
                                          18 U.S.C. §§ 113(a)(3) and 1153
  CHRISTOPHER J. KEEBLE,
                                          Assault of an Intimate 86 Dating
                      Defendant.          Partner by Strangulation 86
                                          Suffocation
                                          18 U.S.C. §§ 113(a)(8) and 1153


                                          Domestic Assault by an Habitual
                                          Offender
                                          18 U.S.C. § 117


                                          Making a Materially False Statement
                                          18 U.S.C. S 1001




      The Grand Jury charges:

                                   COUNT 1


      On or about the 21st day of May, 2021, in Roberts County, in Indian

Country, in the District of South Dakota, the Defendant, Christopher J. Keeble,

an Indian, did assault Shirley E. Bird with a dangerous weapon, namely, a

sharp-edged object, with intent to do bodily harm, in violation of 18 U.S.C. §§

113(a)(3) and 1153.

                                   COUNT 2


      On or about the 21st day of May, 2021, in Roberts County, in Indian

Country, in the District of South Dakota, the Defendant, Christopher J. Keeble,

an Indian, did assault Shirley E. Bird, an intimate and dating partner, by
    Case 1:21-cr-10024-CBK Document 1 Filed 06/17/21 Page 2 of 3 PageID #: 2



strangling, suffocating, and attempting to strangle and suffocate, in violation of

18 U.S.C. §§ 113(a)(8) and 1153.

                                        COUNT 3


      On or about the 21st day of May, 2021, in Roberts County, in Indian

Country, in the District of South Dakota, the Defendarit, Christopher J. Keeble,

did unlawfully commit a domestic assault upon Shirley E. Bird, when at the time

of the domestic assault, Christopher J. Keeble had a final conviction on at least

two separate prior occasions for offenses that would have been, if subject to

federal jurisdiction, an assault against a spouse and intimate partner, to wit: (1)

Domestic Abuse in Sisseton-Wahpeton Oyate Tribal Court, Case Number CR-10-

303-078 on or about March 1, 2010; (2) Domestic Abuse Sisseton-Wahpeton

Oyate Tribal Court, Case Number CR-18-652-254 on or about June 20, 2018, in

violation of 18 U.S.C. § 117.

                                    ■   COUNT 4


      On or about the 1st day of June, 2021, in Roberts County, in Indian

Country, in the District of South Dakota, the Defendant, Christopher J. Keeble,

an Indian, in a matter within the jurisdiction, of the Federal Bureau of

Investigation, did knowingly and willfully make materially false, fictitious, and

fraudulent statements and representations during an interview with an

investigating agent, that is, the Defendant made false statements and

representations regarding the last time he had been in contact with the victim,

in violation of 18 U.S.C. S 1001.




                                          [2]
      Case 1:21-cr-10024-CBK Document 1 Filed 06/17/21 Page 3 of 3 PageID #: 3



                                     A TRUE BILL:


                                      Name Redacted


                                      Foreperson

DENNIS R. HOLMES
Acting United States Attorney


By:




                                       |3|
